UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                  _________________________

                                         No. 02-20482
                                    SUMMARY CALENDAR
                                  _________________________

UNITED STATES OF AMERICA

                       Plaintiff - Appellee

       v.

CEDRIC DEMONT LYNCH

                       Defendant - Appellant

______________________________________________________________________________

                  Appeal from the United States District Court for the
                             Southern District of Texas
                                  (H-01-CR-185-1)
______________________________________________________________________________
                                   January 2, 2003

Before REYNALDO G. GARZA, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1

       In this appeal we review a district court's bench trial conviction of Defendant Cedric

Demont Lynch, on stipulated facts, for being a felon in possession of a firearm in violation of 18

U.S.C. §§ 922 (g)(1), 924(a)(2). For the following reasons, we affirm the district court’s

judgment.



       1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                -1-
                                                  I.

       On January 17, 2001, members of the Pasadena Police Department’s Direct Action

Response Team were conducting surveillance of Robert Tanner, a burglary suspect, at an

apartment complex in Pasadena, Texas. Detectives David Matlock and Randall Merritt were

observing Tanner from inside an unmarked, white Chevrolet Blazer, which was parked in the

apartment complex’s parking lot. Police had information suggesting that some of Tanner’s stolen

property had been taken to Apartment Number 96, where an individual by the name of Cedric was

living. Cedric was suspected of purchasing some of the stolen items in exchange for narcotics.

       During the surveillance, officers observed Tanner repeatedly walking back and forth from

Apartment #96 to a blue Plymouth Caravan, accompanied by an individual later determined to be

Cedric Lynch.

       As the officers continued their surveillance, Lynch and an Hispanic male who was sitting

in the driver’s seat both situated themselves in the vehicle as if preparing to leave. At the time,

Tanner was walking towards the van. While walking to the van, Tanner apparently noticed the

undercover agents; he then turned around and began walking back toward the apartment complex

at a rapid pace. The officers subsequently moved in.

       Tanner was arrested and both Lynch and the Hispanic male were detained. Officer

Matlock stated that, as the events were unfolding, he observed Lynch make a motion that was

consistent with throwing an object in the back of the van. After arresting Tanner, Officer Matlock

found crack cocaine on the rear floorboard of the van behind the driver’s seat. Officer Matlock

then told other officers to further detain Lynch for possible narcotics investigation. Although

Lynch was never told he was under arrest, he was handcuffed and taken to jail.


                                                  -2-
       After the situation in the parking lot was resolved, Chemetria Robinson, who lived with

Lynch and their children in Apartment Number 96, consented to a search of their apartment. A

Mossberg 12-gauge shotgun was found during the search.

       After spending the night in jail, Lynch spoke with narcotics officers about the drugs found

in the van. During a subsequent interview with police, Lynch talked with other officers about the

shotgun found in the apartment, leading ultimately to a statement by Lynch admitting ownership

of the gun.

       Lynch had previously been convicted of a felony drug offense in 1992, and after it was

determined that the seized shotgun was manufactured in Connecticut and had been transported in

interstate commerce, Lynch was indicted for being a felon in possession of a firearm.

       Lynch filed a motion to suppress the shotgun and any statements he made while he was

being detained. The district court, after holding a hearing on the issue, denied the motion to

suppress. The district court found that, because officers had seen Lynch make a suspicious move

toward the rear of the van, the officers had probable cause to arrest Lynch.

       Lynch was convicted following a bench trial on stipulated facts, including the statement

Lynch unsuccessfully sought to suppress. Lynch was sentenced to 27 months in prison and three

years of supervised release. Lynch then filed a timely notice of this appeal.

                                                 II.

       On appeal, Lynch argues that probable cause was lacking at the time of his arrest, and

that, therefore, the district court erred in denying his motion to suppress. In an appeal from the

denial of a motion to suppress, this Court reviews legal questions de novo and factual findings for

clear error. United States v. Valadez, 267 F.3d 395, 397 (5th Cir. 2001). In addition, “[t]he


                                                 -3-
evidence presented at a pre-trial hearing on a motion to suppress is viewed in the light most

favorable to the prevailing party.” United States v. Inocencio, 40 F.3d 716, 721 (5th Cir. 1994).

This Court may affirm the district court’s judgement on any grounds supported by the record. See

United States v. McSween, 53 F.3d 684, 687 n.3 (5th Cir. 1995).

       Lynch argues that he was placed under arrest at the time he was taken from the van at

gunpoint. He submits that, because the officers did not have probable cause to arrest him at that

time, his arrest was unlawful. According to Lynch, because his arrest was unlawful, his statement

should be suppressed due to the fact that “the taint of the illegal arrest was not sufficiently

attenuated to break the causal link to the confession.”

       The government maintains that Lynch was arrested only after the officers discovered crack

cocaine, in plain view, behind the driver’s seat of the minivan Lynch was seated in. Furthermore,

the government submits that, if Lynch was briefly detained prior to his arrest, his pre-arrest

detention was valid under Terry v. Ohio. We therefore begin our inquiry by examining the issue of

whether Lynch was placed under arrest prior to discovery of the drugs.

       As this Court has noted, “The line between a valid investigatory stop and an arrest

requiring probable cause is a fine one.” United States v. Hanson, 801 F.2d 757, 763 (5th Cir.

1986). We have also observed, however, that “drawn guns and handcuffs do not necessarily

convert a detention into an arrest.” United States v. Campbell, 178 F.3d 345, 349 (5th Cir. 1999).

Whether a detention is an arrest or merely a Terry-stop depends on the “reasonableness” of the

intrusion under all the facts. United States v. Martinez, 808 F.2d 1050, 1053 (5th Cir. 1987).

       The record shows that Lynch was forced to kneel beside the vehicle in which he was

found for a short period of time; during this brief interval, he was not handcuffed or otherwise


                                                  -4-
restrained. Officer Matlock’s testimony indicates that Tanner’s arrest took a matter of seconds

and that, after quickly concluding Tanner’s arrest, Matlock immediately proceeded to the van,

observed the cocaine, and issued an order leading to Lynch’s arrest. Given the facts surrounding

the events, neither the duration of Lynch’s detention nor the means employed to effectuate it were

unreasonable. Accordingly, Lynch was not placed under arrest prior to the discovery of the crack

cocaine. See Martinez, 808 F.2d at 1053.

       Given the evidence presented at the suppression hearing, the district court did not clearly

err in its factual findings relating to the issue of whether probable cause for the arrest of Lynch

existed. Prior to arresting Lynch, police officers observed Lynch making suspicious motions in the

direction of the backseat of the vehicle. The officers later discovered crack cocaine behind the

driver’s seat. Such observations provided probable cause for Lynch’s subsequent arrest. See

United States v. Ramirez, 145 F.3d 345, 352 (5th Cir. 1998)(“Probable cause exists when the

totality of facts and circumstances within a police officer’s knowledge at the moment of arrest are

sufficient for a reasonable person to conclude that the suspect had committed or was committing

an offense”).

       As Lynch has failed to show that his arrest was unlawful, there is no need to consider his

argument that his statement regarding ownership of the shotgun was tainted by his illegal arrest.

                                                 III.

       For the foregoing reasons the judgment of the district court is AFFIRMED.




                                                 -5-